DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The applicant’s amendments, filed 02/18/2021, overcome the 35 U.S.C 112(a) rejection presented in the Non-Final rejection dated 11/19/2020, therefore the rejection is withdrawn.

The applicant’s amendments, filed 02/18/2021, overcome the 35 U.S.C 102(a)(1) rejection presented in the Non-Final rejection dated 11/19/2020, therefore the rejection is withdrawn, however a new grounds of rejection is presented over Guillory et. al (US 2014/0273785 A1) in view of Wang (US 2013/0344791 A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillory et. al (US 2014/0273785 A1) in view of Wang (US 2013/0344791 A1).
With respect to claim 1 Guillory discloses that an assembly for introducing air into a passenger compartment of a vehicle, the assembly comprising:
at least three air ducts [reference characters 24 and 26 in annotated Fig. 6 below] that are disposed so as to be mutually spaced apart and are supplyable with air, each having an air outlet [reference character 28 in Fig. 3] by way of which the respective air duct is connected in a fluidly communicating manner with the passenger compartment and from which an open jet is exitable; and
at least one control installation [reference character 60 in Figs. 6-7 and paragraph 0034] by way of which a mass flow of an air flow is controllable in each of the air ducts, wherein
the air outlets are configured and mutually aligned in such a manner that open jets that exit simultaneously from at least two air outlets in the passenger compartment are mixable with one another to form a single total air flow [see Fig. 3, the airflow mixes in the proximity of the chair], and
finally, Guillory discloses that there are no movable lamella in the respective air flow of the at least three air ducts, note that Guillory does not have lamellar structures at the air outlets [see annotated Fig. 4, below].
Guillory does not disclose that the control installation is configured to control the mass flow of the air flow in each of the air ducts in such a manner that a main flow direction of the total air flow is spatially variable in two planes that are disposed so as to be mutually perpendicular.
Wang discloses a vehicle ventilation system that includes a duct and nozzle [see Fig. 3] which can be articulated by a servo mechanism [reference character 150 in Fig. 3] in two mutually orthogonal planes [see arrows in Fig. 3]. The servo mechanism is in communication with a control installation and a set of sensors in order to articulate the nozzle so as the “…air stream may be directed toward a sensitive portion of a body of the vehicle occupant that is more sensitive to heat loss than other portions of the body.  The controller may be configured to identify the sensitive portion, determine a location of the sensitive portion, and operate the servo mechanism to articulate the nozzle in order to direct the air stream to the location of the sensitive portion” [paragraph 0007]. This provides for an air stream having a comfortable direction and contact velocity for the occupant seated in the vehicle cabin [see Abstract].




    PNG
    media_image1.png
    253
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    750
    media_image2.png
    Greyscale


With respect to claim 2 Guillory discloses that the assembly comprises four air ducts that are disposed so as to be mutually spaced apart and are capable of being supplied with air, each having an air outlet by way of which the respective air duct is connected in a fluidly communicating manner with the passenger compartment and from which an open jet is exitable [see annotated Fig. 6, above, where the jet is exitable through 28], a mass flow of an air flow in each of the air ducts is controllable by way of the control installation, the air outlets are configured and mutually aligned in such a manner that open jets that exit simultaneously from at least two air outlets in the passenger compartment are mixable with one another to form a single total air flow [see Fig. 3, the airflow mixes in the proximity of the chair], and the control installation is configured to control the mass flow of the air flow in each of the air ducts in such a manner that a main flow direction of the total air flow is spatially variable [see paragraph 0034 and Fig. 6-7].
With respect to claim 3 Guillory discloses that the control installation is configured to control the mass flow of the air flow in each of the air ducts during the introduction of the air into the passenger compartment in such a manner that the main flow direction of the total air flow is varied in a temporally periodic manner. Paragraph 0034 and Figs. 6-7 shown that the main flow direction of the total airflow is varied based on the position of the chair [reference character 30], the change in position of the chair from the position shown in Fig. 6 to the position shown in Fig. 7 is interpreted to be one period of oscillation.
With respect to claim 4 Guillory discloses that the control installation is configured to control the mass flow of the air flow in each of the air ducts during the introduction of the air into the passenger compartment in such a manner that the main flow direction of the total air flow is varied in a temporally periodic manner. Paragraph 0034 and Figs. 6-7 shown that the main flow direction of the total airflow is varied based on the position of the chair [reference character 30], the change in position of the chair from the position shown in Fig. 6 to the position shown in Fig. 7 is interpreted to be one period of oscillation.
With respect to claim 5 Guillory discloses that the air ducts are mutually aligned so as to be inclined in such a manner that the total air flow that is formed in the passenger compartment from the open jets that exit simultaneously from at least two air outlets has a swirl. See annotated Fig. 3, below, the outlets are tangential about a common center, and therefore the total flow would have a rotational component. Note that Fig 14 and paragraph 0040 shows that airflow can be issued though both ducts 24 and 26 simultaneously. 


    PNG
    media_image3.png
    569
    566
    media_image3.png
    Greyscale


With respect to claim 6 Guillory discloses that the air ducts are mutually aligned so as to be inclined in such a manner that the total air flow that is formed in the passenger compartment from the open jets that exit simultaneously from at least two air outlets has a swirl. See annotated Fig. 3, above, the outlets are tangential about a common center, and therefore the total flow would have a rotational component. Note that Fig 14 and paragraph 0040 shows that airflow can be issued though both ducts 24 and 26 simultaneously. 
	With respect to claims 9 Guillory discloses that at least two air ducts are disposed so as to be pivotable in a two-dimensional or three-dimensional manner. The examiner notes that the claims do not specify what the ducts pivot relative to, nor do they establish an absolute frame of reference from which to ascertain the nature of the pivoting motion. Because of this the interpretation is taken that the examiner is free to choose an arbitrary frame of reference. In the present instance the interpretation is taken that the frame of reference is fixed to the seat [reference character 30 in Fig. 2] and in this way Figs. 6-7 shows that the duct structure pivots around the seat.


Claim(s) 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillory et. al (US 2014/0273785 A1) in view of Wang (US 2013/0344791 A1).
With respect to claim 11 Guillory discloses a method for introducing air into a passenger compartment of a vehicle, the method comprising the acts of:
introducing at least three open jets from respective air outlets [reference character 28 in Fig. 3] of respective air ducts into the passenger compartment in such a manner that the open jets in the passenger compartment are mixed with one another to form a single total air flow [see Fig. 3, the airflow mixes in the proximity of the chair]; and
finally, Guillory discloses that there are no movable lamella in the respective air flow of the at least three air ducts, note that Guillory does not have lamellar structures at the air outlets [see annotated Fig. 4, above].
Guillory does not disclose controlling a mass flow of each open jet by a control installation in such a manner that a main flow direction of the single total air flow from the respective air outlets is spatially variable in two planes that are disposed so as to be mutually perpendicular.
Wang discloses a vehicle ventilation system that includes a duct and nozzle [see Fig. 3] which can be articulated by a servo mechanism [reference character 150 in Fig. 3] in two mutually orthogonal planes [see arrows in Fig. 3]. The servo mechanism is in communication with a control installation and a set of sensors in order to articulate the nozzle so as the “…air stream may be directed toward a sensitive portion of a body of the vehicle occupant that is more sensitive to heat loss than other portions of the body.  The controller may be configured to identify the sensitive portion, determine a location of the sensitive portion, and operate the servo mechanism to articulate the nozzle in order to direct the air stream to the location of the sensitive portion” [paragraph 0007]. This provides for an air stream having a comfortable direction and contact velocity for the occupant seated in the vehicle cabin [see Abstract].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the apparatus taught by Guillory by providing the duct/nozzle control system taught by Wang in order to “…identify the sensitive portion, determine a location of the sensitive portion, and operate the servo mechanism to articulate the nozzle in order to direct the air stream to the location of the sensitive portion” [paragraph 0007 of Wang]. This provides for an air stream having a comfortable direction and contact velocity for the occupant seated in the vehicle cabin [see Abstract of Wang].
With respect to claim 12 Guillory discloses four open jets [reference character 28 in Fig. 3] are introduced into the passenger compartment in such a manner that the open jets in the passenger compartment are mixed with one another to form a single total air flow [see Fig. 3, the airflow mixes in the proximity of the chair], and
the mass flow of each open jet is controlled in such a manner that a main flow direction of the total air flow is spatially variable [see paragraph 0034 and Fig. 6-7].
With respect to claim 13 Guillory discloses that the mass flow of the open jets during the introduction of the air into the passenger compartment is controlled in such a manner that the main flow direction of the total air flow is varied in a temporally periodic manner. Paragraph 0034 and Figs. 6-7 shown that the main flow direction of the total airflow is varied based on the position of the chair [reference character 30], the change in position of the chair from the position shown in Fig. 6 to the position shown in Fig. 7 is interpreted to be one period of oscillation.
With respect to claim 14 Guillory discloses that the mass flow of the open jets during the introduction of the air into the passenger compartment is controlled in such a manner that the main flow direction of the total air flow is varied in a temporally periodic manner. Paragraph 0034 and Figs. 6-7 shown that the main flow direction of the total airflow is varied based on the position of the chair [reference character 30], the change in position of the chair from the position shown in Fig. 6 to the position shown in Fig. 7 is interpreted to be one period of oscillation.
With respect to claim 17 Guillory discloses that the open jets are introduced into the passenger compartment in such a manner that the total airflow has a swirl.  See annotated Fig. 3, below, the outlets are tangential about a common center, and therefore the total flow would have a rotational component. Note that Fig 14 and paragraph 0040 shows that airflow can be issued though both ducts 24 and 26 simultaneously. 

                  
    PNG
    media_image3.png
    569
    566
    media_image3.png
    Greyscale

With respect to claim 18 Guillory discloses that the open jets are introduced into the passenger compartment in such a manner that the total airflow has a swirl.  See annotated Fig. 3, above, the outlets are tangential about a common center, and therefore the total flow would have a rotational component. Note that Fig 14 and paragraph 0040 shows that airflow can be issued though both ducts 24 and 26 simultaneously. 

Allowable Subject Matter

Claims 15-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762